Case: 12-10132       Document: 00512101119         Page: 1     Date Filed: 01/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 4, 2013
                                     No. 12-10132
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

PATHOM MADANE DANIELS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:08-CR-09-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Proceeding pro se and in forma pauperis, Pathom Madane Daniels, federal
prisoner # 36920-177, appeals the district court’s grant of his 18 U.S.C.
§ 3582(c)(2) motion for a sentence reduction. He contends that the district court
should have reduced his sentence even more than it did because, he argues, his
original sentence was based on relevant conduct that he did not admit and that
was not proven beyond a reasonable doubt in violation of Apprendi v. New



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10132     Document: 00512101119       Page: 2   Date Filed: 01/04/2013

                                  No. 12-10132

Jersey, 530 U.S. 466 (2000), Blakely v. Washington, 542 U.S. 296 (2004), and
United States v. Booker, 543 U.S. 220 (2005).
      Daniels did not raise this issue in his motion in the district court; thus, our
review is for plain error. See United States v. Jones, 596 F.3d 273, 276 (5th Cir.
2010). Section 3582(c)(2) gives a district court the discretion to modify a
defendant’s sentence in certain cases where the Sentencing Commission lowers
the applicable guidelines range after the defendant has been sentenced. United
States v. Doublin, 572 F.3d 235, 236-37 (5th Cir. 2009); see § 3582(c)(2).
However, motions under § 3582(c)(2) may not be used to challenge the
correctness of the defendant’s original sentence, as Daniels attempts to do here.
See United States v. Whitebird, 55 F.3d 1007, 1011 (5th Cir. 1995).
      Accordingly, the judgment of the district court is AFFIRMED.




                                         2